Name: 80/669/EEC: Commission Decision of 24 June 1980 on the approval of a programme for fresh fruit and vegetables in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-07-18

 Avis juridique important|31980D066980/669/EEC: Commission Decision of 24 June 1980 on the approval of a programme for fresh fruit and vegetables in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 185 , 18/07/1980 P. 0038 - 0038****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 24 JUNE 1980 ON THE APPROVAL OF A PROGRAMME FOR FRESH FRUIT AND VEGETABLES IN FRANCE PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/669/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 24 JANUARY 1979 THE FRENCH GOVERNMENT FORWARDED THE PROGRAMME FOR FRESH FRUIT AND VEGETABLES AND ON 13 MARCH 1980 PROVIDED ADDITIONAL INFORMATION ; WHEREAS THIS PROGRAMME CONCERNS THE CREATION , MODERNIZATION AND RATIONALIZATION OF AUCTION MARKETS AND AUCTION FACILITIES IN ORDER TO CONCENTRATE THE SUPPLY OF FRESH FRUIT AND VEGETABLES WITH A VIEW TO INCREASING THE VALUE OF FRUIT AND VEGETABLE PRODUCTION ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME INCLUDES SUFFICIENT OF THE DETAILS LISTED IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 TO SHOW THAT THE OBJECTIVES LISTED IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN THE FRESH FRUIT AND VEGETABLE SECTOR IN FRANCE ; WHEREAS THE ESTIMATED TIME FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE PERIOD LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR FRESH FRUIT AND VEGETABLES FORWARDED BY THE FRENCH GOVERNMENT ON 24 JANUARY 1979 PURSUANT TO REGULATION ( EEC ) NO 355/77 AND IN RESPECT OF WHICH ADDITIONAL INFORMATION WAS PROVIDED ON 13 MARCH 1980 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 24 JUNE 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT